Citation Nr: 1515381	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in December 2013.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he is unable to work primarily due to his service-connected disabilities of migraines and a benign tumor.  He asserts that his medications, which include narcotics, cause sleepiness and drowsiness.  He also estimates that his migraines incapacitate him at least two to three days out of a week, during which he cannot drive and needs to sleep.

The Veteran is service-connected for migraine headaches, adjustment disorder with depressed mood, L5 left pars interarticularis defect, straightening of the cervical lordosis with multilevel bilateral foraminal encroachment, a benign brain tumor, temporomandibular joint dysfunction, and erectile dysfunction.  His combined rating is 80 percent. 

His spine, migraine, and adjustment disorders were last examined in November 2010, nearly five years ago.  An examination must be scheduled to assess the current effect of his service-connected disabilities, alone and in the aggregate, on his ability to obtain and maintain employment.

The file should also be updated with recent medical treatment records, if any.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his disabilities.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  Also obtain complete VA treatment records since April 2013 from any appropriate VA facility.  

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examiner, or other appropriate professional, is to determine the effects of the Veteran's service-connected disabilities, alone and in the aggregate, on his ability to obtain and maintain employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

All opinions must be supported by a fully-articulated medical rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

3.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




